Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
 
Status of Claims
This Office Action based on the 14/669165 application is in response to the communications filed July 13, 2022. 
Claims 1, 2, 5, 10, 11, 14 and 19 were amended July 13, 2022.
Claims 1-7, 10-16 and 19 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-16 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method comprising: obtaining treatment data, wherein each item of treatment data corresponds to a pharmacy purchase transaction and includes an identifier of a prescriber and an identifier of a pharmaceutical compound related to a treatment for the disease state, generating a reference for each item of treatment data, wherein the reference for a given item of treatment data is indicative of a provider network with which the respective prescriber is associated, accessing a provider network behavioral model, wherein the provider network behavioral model indicates an impact of the pharmaceutical compound as the treatment for the disease within a geographical area, updating the provider network behavioral model with the stored treatment data associated with the provider network, determining a predicted number of occurrences of the disease state based on applying, to the stored treatment data, a treatment model for the disease state within the geographic area, correlating the updated provider network behavioral model with the treatment model thereby predicting, based on the predicted number of occurrences of the disease state in the geographic area represented by the treatment model, a set of providers that will provide subsequent treatment for the disease state with the pharmaceutical compound in the geographic area, generating based on the correlation between the updated provider network behavioral model and the treatment model, an instruction record, wherein the instruction record includes identifiers for the set of providers. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “computer-implemented” and “storing the treatment data appended with the respective generated references as one or more data structures in a database”, a computer-implemented method comprising: obtaining treatment data, wherein each item of treatment data corresponds to a pharmacy purchase transaction and includes an identifier of a prescriber and an identifier of a pharmaceutical compound related to a treatment for the disease state, generating a reference for each item of treatment data, wherein the reference for a given item of treatment data is indicative of a provider network with which the respective prescriber is associated, storing the treatment data appended with the respective generated references as one or more data structures in a database, accessing a provider network behavioral model, wherein the provider network behavioral model indicates an impact of the pharmaceutical compound as the treatment for the disease within a geographical area, updating the provider network behavioral model with the stored treatment data associated with the provider network, determining a predicted number of occurrences of the disease state based on applying, to the stored treatment data, a treatment model for the disease state within the geographic area, correlating the updated provider network behavioral model with the treatment model thereby predicting, based on the predicted number of occurrences of the disease state in the geographic area represented by the treatment model, a set of providers that will provide subsequent treatment for the disease state with the pharmaceutical compound in the geographic area, generating based on the correlation between the updated provider network behavioral model and the treatment model, an instruction record, wherein the instruction record includes identifiers for the set of providers in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“storing the treatment data appended with the respective generated references as one or more data structures in a database” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “computer implemented”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
 “storing the treatment data appended with the respective generated references as one or more data structures in a database” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein generating an instruction record comprises generating an instruction second record for the geographical area in a time period required to establish a Transmission Control Protocol (TCP) connection” introduces additional elements that is insufficient to provide a practical application or significantly more:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein generating an instruction record comprises generating an instruction second record for the geographical are in a time period required to establish a Transmission Control Protocol (TCP) connection”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“generating a treatment model of local prescribers non-affiliated with the provider network” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the provider network behavioral model comprises a record that includes a provider impact score” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the provider network impact score indicates an impact of the provider network on prescribing behavior of the prescriber within the geographical area for the disease state” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the provider network impact score indicates an impact of the provider network on prescribing behavior of the prescriber on a national level for the disease state” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the provider network impact score indicates prescribing behavior of the prescriber within one or more classes of drugs used to treat the disease state” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
“a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform operations comprising” introduces additional elements that is insufficient to provide a practical application or significantly more:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by one or more computers, to cause the one or more computers to perform operations comprising”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, claim 11 is rejected for the same reasons as claim 2.
As per claim 12, 
Claim 12 is substantially similar to claim 3. Accordingly, claim 12 is rejected for the same reasons as claim 3.
As per claim 13, 
Claim 13 is substantially similar to claim 4. Accordingly, claim 13 is rejected for the same reasons as claim 4.
As per claim 14, 
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 19, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1.
“a non-transitory computer-readable medium storing software comprising instructions executable by one or more which, upon execution, cause one or more computer to perform operations comprising” introduces additional elements that is insufficient to provide a practical application or significantly more:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a non-transitory computer-readable medium storing software comprising instructions executable by one or more which, upon execution, cause one or more computer to perform operations comprising”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2015/0058029; herein referred to as Su) in view of Lequeux (US 9,779,129) in further view of Ghouri (US 2004/0049506). 
As per claim 1, 
Su teaches obtaining treatment data, wherein each item of treatment data corresponds to a pharmacy purchase transaction and includes an identifier of a prescriber and an identifier of a pharmaceutical compound related to a treatment for the disease state:
(Paragraph [0023] of Su. The teaching describes prescription data 110 may be received directly from one or more IDNs (Integrated Delivery Networks)102 and represent data reflecting all prescriptions for pharmaceutical products issued by physicians within the one or more IDNs 102, including information about the type of prescription used to obtain the product and the payment method used to purchase the product)
Su further teaches generating a reference for each item of treatment data, wherein the reference for a given item of treatment data is indicative of a provider network with which the respective prescriber is associated:
(Paragraphs [0091] and [0092] of Su. The teaching describes that marketshare data may be displayed for one or more IDNs. In these implementations, the user may select one or more IDNs within a specified geographic location and the generated graphical display of the data may include the marketshare data for the products within the one or more IDNs. The data displayed on the provider's detail page may also include source of business data. The source of business data identifies the tag identifiers associated with prescription data accessed by the analytical infrastructure. For example, tag identifiers may be associated with prescription data to identify if the prescription is considered a new prescription, a switch prescription, a reinitiating prescription, or a continuing prescription. A prescription may be tagged as a new prescription if the prescription data indicates that the patient has never been prescribed the specific drug in the past. In some implementations, a prescription may be tagged new if the patient has not been prescribed the specific drug within six years.)
Su further teaches storing the treatment data appended with the respective generated references as one or more data structures in a database:	
(Paragraphs [0031] and [0036] of Su. The teaching describes that after processing the received prescription data 110, longitudinal patient data 112, reference prescriber data 114, pharmaceutical purchase data 116, and insurance data 111, the data processing module 118 aggregates the processed data into patient data 126, prescriber data 128, and outlet data 130. The IDN data 130 may include any information related to prescriptions written to patients for more types of pharmaceutical products, and/or prescribers who wrote the prescriptions.)
Su further teaches determining a predicted number of occurrences of the disease state based on applying, to the stored treatment data, a treatment model for the disease state within the geographic area:
(Paragraph [0045] of Su. The teaching describes a statistical analysis module 120 which may use the generated modeled rule to predict the prescribing patterns of one or more physicians affiliated to an IDN that has been identified as having a market presence. For example, the statistical ranking module may access prescriber data obtained over the first quarters of a year to predict prescribing patterns of a physician for the second and third quarters of the year. In another example, the statistical analysis module may be able to predict the number of prescriptions prescribed by a prescriber for the upcoming month based on the modeled rule. The data may also include the details with respect to the prescriber's behavior related to which product was prescribed for treating a specific ailment. For example, the data may include that a prescriber prescribed Lipitor to 95 patients suffering from high cholesterol, but prescribed Crestor for 30 of the patients with the same medical condition.)
Su does not explicitly teach predicting, based on the predicted number of occurrences of the disease state in the geographic area, a set of providers that will provide subsequent treatment for the disease state with the pharmaceutical compound in the geographic area. 
However, Lequeux teaches predicting, based on the predicted number of occurrences of the disease state in the geographic area, a set of providers that will provide subsequent treatment for the disease state with the pharmaceutical compound in the geographic area:
(Figures 24, 32, Column 25 Lines 27-67 and Column 26 Lines 1-30 of Lequeux. The teaching describes a system receiving pharmacy purchase transaction information indicative of a treatment record that includes a prescriber identification code, such as the prescriber name, the type of pharmaceutical compound that was prescribed and the type of disease state the drug was used to treat. Identifying the disease state would have a protocol associated with it that the prescriber would follow that resulted in the issuing of the prescription. The patient information used may be de-identified. Column 17 Lines 4-16 of Lequeux. The teaching further describes that the system updates received files periodically. By updating received files periodically, Lequeux would teach receiving an “nth” set of de-identified treatment data for an “nth” time period according the process described above. This information of subsequent prescribing behaviors would be used to determining subsequent treatments)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Su, the teaching of Lequeux. The teaching of Lequeux at Column 18 Lines 45-51 teaches “the analysis module 718 may build a table for each provider that is benchmarked against specialty and sub-specialty relative to a peer group with a state and/or nationwide or geographic definitions. The analysis module 718 may then enable narrowing on providers that are outliers to identifying cost saving and utilization improvement opportunity.” One of ordinary skill in the art would have added to the teaching of Su, the teaching of Lequeux based on this incentive without yielding unexpected results.
The combined teaching of Su and Lequeux does not explicitly teach accessing a provider network behavioral model, wherein the provider network behavioral model indicates an impact of the pharmaceutical compound as the treatment for the disease within a geographical area and updating the provider network behavioral model with the stored treatment data associated with the provider network.
However Ghouri teaches accessing a provider network behavioral model, wherein the provider network behavioral model indicates an impact of the pharmaceutical compound as the treatment for the disease within a geographical area and updating the provider network behavioral model with the stored treatment data associated with the provider network:
(Paragraphs [0078]-[0082] of Ghouri and Figure 32. The teaching describes predicting the prevalence of diseases based on the weighted prediction model. The teaching further describes that an instruction record in the form of the Composite Efficacy Score comprises the impact a set a drugs have for a disease state that they are trying to address. This score identifies how certain prescribers affect the score. For each given disease (indication), a Weighted Prevalence of Disease is determined, which is a weighted average of the General Disease Prevalence in the population at large, combined with the disease frequency based on actual prescribing history. This prescribing history constitutes updating the provider network behavioral model with the stored treatment data associated with the provider network)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Su and Lequeux, the treatment modeling teachings of Ghouri. One of ordinary skill in the art would have known that tracking the prescription behavior of a care provider falls short of describing how well a drug is performing. Ghouri shows that there is a more comprehensive way to market a drug by modeling the prescription behavior and against a projected disease state model (Paragraph [0018] of Ghouri). This information shows that combining prescribing behaviors to disease trends are a common way to market drugs to physicians. Taking the prescription behavior to a network level as taught by Lequeux would not be significantly different than what Ghouri is already trying to demonstrate.  One of ordinary skill in the art would have added to the combined teaching of Su and Lequeux, the teachings of Ghouri based on this incentive without yielding unexpected results.
The combined teaching of Su, Lequeux and Ghouri would then teach correlating the updated provider network behavioral model with the treatment model thereby predicting, based on the predicted number of occurrences of the disease state in the geographic area represented by the treatment model, a set of providers that will provide subsequent treatment for the disease state with the pharmaceutical compound in the geographic area and generating based on the correlation between the updated provider network behavioral model and the treatment model, an instruction record, wherein the instruction record includes identifiers for the set of providers:
(Paragraph [0045] of Su. The teaching describes a statistical analysis module 120 which may use the generated modeled rule to predict the prescribing patterns of one or more physicians affiliated to an IDN that has been identified as having a market presence. For example, the statistical ranking module may access prescriber data obtained over the first quarters of a year to predict prescribing patterns of a physician for the second and third quarters of the year. In another example, the statistical analysis module may be able to predict the number of prescriptions prescribed by a prescriber for the upcoming month based on the modeled rule. The data may also include the details with respect to the prescriber's behavior related to which product was prescribed for treating a specific ailment. For example, the data may include that a prescriber prescribed Lipitor to 95 patients suffering from high cholesterol, but prescribed Crestor for 30 of the patients with the same medical condition.)
(Figures 24, 32, Column 25 Lines 27-67 and Column 26 Lines 1-30 of Lequeux. The teaching describes a system receiving pharmacy purchase transaction information indicative of a treatment record that includes a prescriber identification code, such as the prescriber name, the type of pharmaceutical compound that was prescribed and the type of disease state the drug was used to treat. Identifying the disease state would have a protocol associated with it that the prescriber would follow that resulted in the issuing of the prescription. The patient information used may be de-identified. Column 17 Lines 4-16 of Lequeux. The teaching further describes that the system updates received files periodically. By updating received files periodically, Lequeux would teach receiving an “nth” set of de-identified treatment data for an “nth” time period according the process described above. This information of subsequent prescribing behaviors would be used to determining subsequent treatments)
(Paragraphs [0078]-[0082] of Ghouri and Figure 32. The teaching describes predicting the prevalence of diseases based on the weighted prediction model. The teaching further describes that an instruction record in the form of the Composite Efficacy Score comprises the impact a set a drugs have for a disease state that they are trying to address. This score identifies how certain prescribers affect the score. For each given disease (indication), a Weighted Prevalence of Disease is determined, which is a weighted average of the General Disease Prevalence in the population at large, combined with the disease frequency based on actual prescribing history. This prescribing history constitutes updating the provider network behavioral model with the stored treatment data associated with the provider network)
It would have been obvious to one of ordinary skill in the art before the time of filing that the treatment model of Su would benefit from the prescriber behavioral model of Ghouri in correlation to determine the set of providers that will provide subsequent treatment for the disease state as seen in Lequeux. One of ordinary skill in the art would have known that tracking the prescription behavior of a care provider falls short of describing how well a drug is performing. Ghouri shows that there is a more comprehensive way to market a drug by modeling the prescription behavior and against a projected disease state model (Paragraph [0018] of Ghouri). This information shows that combining prescribing behaviors to disease trends are a common way to market drugs to physicians. Taking the prescription behavior to a network level as taught by Lequeux would not be significantly different than what Ghouri is already trying to demonstrate. This would have merely provided a more accurate assessment of the likelihood of prescribing behavior. 
As per claim 2, 
The combined teaching of Su, Lequeux and Ghouri teaches the limitations of claim 1. 
Lequeux further teaches wherein generating an instruction record comprises generating an instruction second record for the geographical location in a time period required to establish a Transmission Control Protocol (TCP) connection:
 (Column 3 Lines 4-32 of Lequeux.  The teaching describes that the device used to generate its data uses an Internet Protocol network, of which TCP falls under. This would mean that information, including the instruction records, would be transmitted to the user in the time required to establish such a connection.)
As per claim 3, 
The combined teaching of Su, Lequeux and Ghouri teaches the limitations of claim 1.
Ghouri further teaches that the treatment model is based on the prescribing behavior of any individual physician:
(Paragraphs [0018] and [0043]-[0067] of Ghouri. The teaching describes that the system develops a treatment model, or what they call a “practice model”, to predict the occurrences of disease states over a given period of time. This practice model takes into account information including disease, allergy and medication prescription distributions for any particular physician's practice. Furthermore the prescription behavior for the individual physician would also be included in this model.)
It would have been obvious to one of ordinary skill in the art that the combined teaching of Su, Lequeux and Ghouri would teach generating a treatment model of local prescribers non-affiliated with a provider network associated with the plurality of providers. Many physicians in the United States carry out their own private practice and still yet prescribe medication without the oversight of a provider network. As such leaving out these physicians in a marketing strategy would be missing out on valuable data that a drug company would desire. One of ordinary skill in the art would have understood that the combined teaching of Su, Lequeux and Ghouri would read on this limitation on this basis.  
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1.
As per claim 11, 
Claim 11 is substantially similar to claim 2. Accordingly, claim 11 is rejected for the same reasons as claim 2.
As per claim 12, 
Claim 12 is substantially similar to claim 3. Accordingly, claim 12 is rejected for the same reasons as claim 3.
As per claim 19, 
Claim 19 is substantially similar to claim 1. Accordingly, claim 19 is rejected for the same reasons as claim 1.
Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Su, Lequeux and Ghouri in further view of Adelman (US 2015/0223747). 
As per claim 4, 
The combined teaching of Su, Lequeux and Ghouri teaches the limitations of claim 1.
The combined teaching of Su, Lequeux and Ghouri does not explicitly teach wherein referencing a record descriptive of a provider network comprises referencing a record that includes a provider network impact score.
However Adelman teaches referencing a record indicative of an impact score:
 (Paragraph [0079] of Adelman. The teaching describes that a patient keeps a symptom diary to indicate the impact of the disease state they have. They measure the impact on a 0-4 scale. When the patient is put on therapy for the disease, a series of diaries are prepared by the patient and scored by the physician to determine the impact of the therapy on the condition the patient has.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the treatment record descriptive of a provider network in the combined teaching of Su, Lequeux and Ghouri to add the impact score teachings of Adelman. One of ordinary skill in the art would have known that treatments that different provider networks offer have different levels of efficacy. This would include the medications they prescribe for a specific disease state. If the impact that a drug’s effects on a disease was known by the system, it would have explained the prescribing trends that the behavior model was reporting. If the impact score was low, the system could expect to see low prescription rates. If the impact score was high, the system could expect to see high prescription rates. A drug company would have benefitted from this information so as to identify any possible misuse of their product resulting in lower sales and leaving the problem their drug was supposed to address unsolved. One of ordinary skill in the art would have added to the combined teaching of Su, Lequeux and Ghouri, the teachings of Adelman based on this incentive without yielding unexpected results. 
As per claim 5, 
The combined teaching of Su, Lequeux, Ghouri and Adelman teaches the limitations of claim 4.
The combined teaching of Su, Lequeux, Ghouri, and Adelman further teaches wherein the provider network impact score assesses the impact of a provider network associated with the plurality of providers on the prescribing behavior within the specified treatment area:
 (Figure 32, Column 7 Lines 43-67 and Column 8 Lines 1-13 of Lequeux. The teaching describes that the system models the prescription behavior of the provider and charts this trend for market analysis. Such a chart may be used for any number of prescribers and provider networks. As new data would be collected, the system would then update the model with the new information and present the most accurate information possible. Paragraphs [0018] and [0043]-[0067] of Ghouri. The teaching describes that the system develops a treatment model, or what they call a “practice model”, to predict the occurrences of disease states over a given period of time. This practice model takes into account information including disease, allergy and medication prescription distributions for any particular physician's practice. Furthermore the prescription behavior for the individual physician would also be included in this model. The prescription behavior is therefore classified by treatment area such as a particular disease or allergy. Paragraph [0079] of Adelman. The teaching describes that a patient keeps a symptom diary to indicate the impact of the disease state they have. They measure the impact on a 0-4 scale. When the patient is put on therapy for the disease, a series of diaries are prepared by the patient and scored by the physician to determine the impact of the therapy on the condition the patient has. As discussed above this impact score can be used to measure the impact of a provider network had on prescription behavior. If the impact score was low, the system could expect to see low prescription rates. If the impact score was high, the system could expect to see high prescription rates.)
As per claim 6, 
The combined teaching of Su, Lequeux, Ghouri and Adelman teaches the limitations of claim 4.
The combined teaching of Su, Lequeux, Ghouri and Adelman further teaches wherein the provider network impact score assess the impact of a provider network associated with the plurality of providers on the prescribing behavior of physicians on a national level for the particular disease state:
(Figure 32, Column 7 Lines 43-67 and Column 8 Lines 1-13 of Lequeux. The teaching describes that the system models the prescription behavior of the provider and charts this trend for market analysis. Such a chart may be used for any number of prescribers and provider networks. This data would track the prescription behavior of physicians in a nation-wide provider network at a national level. Paragraphs [0018] and [0043]-[0067] of Ghouri. The teaching describes that the system develops a treatment model, or what they call a “practice model”, to predict the occurrences of disease states over a given period of time. This practice model takes into account information including disease, allergy and medication prescription distributions for any particular physician's practice. Furthermore the prescription behavior for the individual physician would also be included in this model. The prescription behavior is therefore classified by treatment area such as a particular disease or allergy. Paragraph [0079] of Adelman. The teaching describes that a patient keeps a symptom diary to indicate the impact of the disease state they have. They measure the impact on a 0-4 scale. When the patient is put on therapy for the disease, a series of diaries are prepared by the patient and scored by the physician to determine the impact of the therapy on the condition the patient has. As discussed above this impact score can be used to measure the impact of a provider network had on prescription behavior. If the impact score was low, the system could expect to see low prescription rates. If the impact score was high, the system could expect to see high prescription rates.)
As per claim 7, 
The combined teaching of Su, Lequeux, Ghouri and Adelman teaches the limitations of claim 4.
The combined teaching of Su, Lequeux, Ghouri and Adelman further teaches wherein the provider network impact score evaluates the prescribing behavior of physicians within one or more classes of drugs used to treat the disease state:
 (Figure 32, Column 7 Lines 43-67 and Column 8 Lines 1-13 of Lequeux. The teaching describes that the system models the prescription behavior of the provider and charts this trend for market analysis. Such a chart may be used for any number of prescribers and provider networks. Paragraphs [0078]-[0080] of Ghouri. The teaching describes that an instruction record in the form of the Composite Efficacy Score comprises the impact a set a drugs have for a disease state that they are trying to address. Paragraph [0079] of Adelman. The teaching describes that a patient keeps a symptom diary to indicate the impact of the disease state they have. They measure the impact on a 0-4 scale. When the patient is put on therapy for the disease, a series of diaries are prepared by the patient and scored by the physician to determine the impact of the therapy on the condition the patient has. As discussed above this impact score can be used to measure the impact of a provider network had on prescription behavior. If the impact score was low, the system could expect to see low prescription rates. If the impact score was high, the system could expect to see high prescription rates.)
As per claim 13, 
Claim 13 is substantially similar to claim 4. Accordingly, claim 13 is rejected for the same reasons as claim 4.
As per claim 14, 
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
 The applicant argues that the pending claims are not directed to an abstract idea because they provide for an improvement to technology in a similar way in which McRO did. The applicant asserts that the pending claims provides a system that enables “efficient access and efficient process of data” of the generation of a reference without which “analyzing the large amount of data would be impossible”. 
The examiner respectfully disagrees. It is not clear to the examiner how an “efficient access and efficient process of data” with the generation of a reference is connected to analyzing the data in a way that results in the improvement of technology. From what the examiner can tell, it is the inclusion of the computer system in place of a manual process that improves the IDN determination computation time. The examiner does find that making large numbers of computations would be impractical to do without computer technology, however the pending claims are claimed in such a way to amount to merely implementing the abstract idea on generic computer technology. There is no indication that this way of processing data would improve the computations that the generic computer components are running. The specification may refer to “efficient” ways of performing calculations, but there is no frame of reference as to what “efficient” means. Having a computer and running calculations is more efficient that not having one and performing the calculations manually. This citation to the specification is not enough to establish a demonstrable improvement to technology as was the case in McRO. 
The applicant further argues that the pending claims provide a practical application of the abstract idea because, when considered as a whole, the invention saves computational time and power by making use of the updated provider network behavioral model in computing correlation between two models. 
The examiner respectfully disagrees. There is no basis to conclude that the pending claims would save time and power. Paragraph [0033] of the as-filed specification says that the “processing operations of the computing systems are both time and energy efficient”. However, the specification does not describe what that efficiency is with regard to. Again, having a computer and running calculations is more efficient that not having one and performing the calculations manually. This does not necessarily mean that the technology itself is more efficient. There is no detail about how the claimed functions that are run on the generic technology would have resulted in the argued improvements. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the updated citations above. The examiner has demonstrated that the combined teaching of Su, Lequeux and Ghouri teaches the limitations of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686